Citation Nr: 0406790	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for bilateral hearing 
loss, rated as 10 percent disabling from February 18, 1999 
and as 30 percent disabling from June 21, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO rating decision which granted service 
connection for the veteran's bilateral hearing loss and rated 
the condition as 10 percent disabling from February 18, 1999.  
The veteran appealed the 10 percent rating.  In July 2002 the 
RO assigned an increased rating of 30 percent for the 
service-connected hearing loss from June 21, 2002.  The 
appeal for an increased rating continues.

In March 2003, a Travel Board hearing was conducted before 
the undersigned Acting Veterans Law Judge.  The transcript 
from that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to June 21, 2002, the veteran's bilateral hearing 
loss was manifested by auditory acuity level II in his right 
ear and no more than VI in his left ear.

2.  The veteran's bilateral hearing loss is currently 
manifested by auditory acuity of VI, bilaterally.

CONCLUSION OF LAW

Bilateral hearing loss was no more than 10 percent disabling 
from February 18, 1999 and no more than 30 percent disabling 
from June 21, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.85, et seq. (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed a claim for service connection for hearing 
loss on February 18, 1999.  With his application he submitted 
copies of audiograms and reports from doctors and hearing aid 
specialists concerning the veteran's hearing loss and its 
etiology.  During the course of the appeal he has submitted 
additional reports of private hearing examinations and 
private audiograms.

On an October 1999 VA audiological examination, the puretone 
decibel thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz, were 50, 60, 75, and 70 decibels in the right 
ear and 60, 75, 55, and 70 decibels in the left ear, for 
average thresholds of 64 and 65 decibels in the right and 
left ears, respectively, for these four frequencies.  Speech 
discrimination using recorded CNC word lists was 96 and 68 
percent in the right and left ears, respectively.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right and moderately severe to severe 
sensorineural hearing loss in the left ear.  In July 2000, 
the same VA audiologist reviewed the veteran's claims file 
for the purpose of providing an opinion as to the etiology of 
the veteran's hearing loss, and she also noted that private 
audiograms showed a gradually deteriorating hearing loss, 
bilaterally.  

On a February 2001 VA audiological examination, the puretone 
decibel thresholds in the right ear at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 50, 50, 65, and 70 
decibels, respectively, with an average threshold of 59 
decibels for these four frequencies.  Right ear speech 
discrimination using recorded Maryland CNC word lists was 100 
percent.  The puretone decibel thresholds in the left ear, at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz, were 60, 
70, 70, and 75 decibels, respectively, with an average 
threshold of 69 decibels.  Left ear speech discrimination was 
72 percent.  The diagnosis was bilateral mixed hearing loss.  

In March 2001 the RO granted service connection for the 
veteran's bilateral hearing loss and rated the condition as 
10 percent disabling, effective from February 18, 1999 when 
the veteran filed his initial claim for service connection 
for hearing loss.

On a June 2002 VA audiological examination, the puretone 
decibel thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz, were 65, 65, 80, and 85 decibels in the right 
ear and 75, 75, 70, and 80 decibels in the left ear for 
average thresholds of 74 and 75 decibels in the right and 
left ears, respectively, for these four frequencies.  Speech 
discrimination scores using recorded Maryland CNC word lists 
were 94 and 72 percent in the right and left ears, 
respectively.  The diagnosis was moderate to severe mixed 
hearing loss in the right and severe mixed hearing loss in 
the left ear. 

The veteran testified before the undersigned at a Travel 
Board hearing at the RO in March 2003.  He reported that he 
had numerous difficulties because of his hearing loss.  He 
voiced objection to several VA examinations and felt that his 
hearing loss has been underevaluated since he was first given 
compensation benefits.

II.  Analysis

Veterans Claims Assistance Act

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of the VA with respect to 
the duty to assist a claimant in obtaining evidence to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision 
and the statement of the case, and a supplemental statement 
of the case, adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  In May 2001, the 
RO sent a letter to the veteran, which explained the VCAA, 
asked him to submit certain information, and informed him of 
the elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information the VA would obtain.  
The letter explained that the VA would make reasonable 
efforts to get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to the VA to identify the custodian of 
any records.  The letter also told the veteran to send the VA 
copies of any evidence relevant to his claim that was in his 
possession.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. January 14, 2003).  The veteran was also informed 
throughout the claims process when the VA encountered 
difficulty in obtaining referenced records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent in May 2001, prior to adjudication of his 
claim for an increased rating.  (The RO had already sent the 
veteran a letter in March 1999 that outlined the efforts that 
VA would undertake to assist him with his claim for service 
connection for hearing loss in March 1999.)  The Board notes 
that in a recent precedential opinion, the VA's General 
Counsel determined that if, in response to notice of its 
decision on a claim for which the VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. 
§ 7105(d) requires the VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Hence additional VCAA notice is not required for this 
claim.  Therefore, VA complied with the timing aspects 
discussed in Pelegrini.  Regardless, the Board notes that a 
duplicate VCAA notification letter was provided to the 
veteran in May 2002, after he disagreed with the initial 
evaluation of his hearing loss disability, and that letter 
also satisfied all notification requirements as enumerated 
above.

With respect to the VA's duty to assist the veteran, the RO 
has obtained or attempted to obtain all evidence identified 
by the veteran.  The veteran's service medical records and 
pertinent private treatment records have been obtained.  The 
veteran testified that he had submitted all relevant private 
records.  There is no basis for speculating that additional 
unobtained evidence exists that would be relevant to the 
claim being decided herein.  The Board also notes that the 
veteran was informed at the hearing of the need to obtain a 
statement from his private physician interpreting prior 
audiological results that had been provided to VA in chart 
form, rather than actual numerical findings.  He was provided 
an additional period of time after the hearing to submit this 
evidence.  Nothing further was received from the veteran.

With a claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran was provided several VA examinations, most 
recently in 2002.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's hearing loss disorder since he was last examined.  
There are no medical records suggesting an increase in 
disability has occurred as compared to the 2002 VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  The Board notes the veteran alleges the VA 
examinations have been inadequate, in that testing personnel 
were argumentative and he disagrees with the testing methods 
utilized.  There is no objective basis upon which the Board 
could conclude further examination is needed.  The testing 
was provided by appropriate licensed personnel and conducted 
in a controlled environment in accordance with VA's 
regulations.  As for the veteran's argument that the use of 
earphones is equivalent to the use of hearing aids during the 
testing procedure, the Board disagrees.  It remains the 
province of appropriately trained medical personnel to 
determine the proper method for evaluating a hearing loss 
condition, and as long as the testing procedures appear 
consistent with VA's regulations, which they do here, the 
Board has no authority to discount the methods used.

Under these circumstances, the record appears fully developed 
(as described above), and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  The Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

An increased rating for the veteran's bilateral hearing loss  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  A 
rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

This appeal is from the initial ratings assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability.  See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87 (2003)].  Therefore, the Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
In a recent opinion, however, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
(Maryland CNC), and the average hearing threshold level 
determined by pure tone audiometry testing.  Ratings for 
defective hearing reflected the degree of hearing impairment 
at 1,000, 2,000, 3,000 and 4,000 hertz in combination with 
the degree speech discrimination ability.  38 C.F.R. § 4.85 
and § 4.87, Codes 6100 through 6111 (as in effect before June 
10, 1999).  The rating schedule set forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman Numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral. 
Each ear will be evaluated separately.

All recent VA examination findings meet the requirements for 
evaluating exceptional patterns of hearing impairment with 
regards to the left ear, and the June 2002 VA examination 
findings also show the hearing loss in the right ear meets 
the requirements for the special rating method of 38 C.F.R. 
§ 4.86.  Thus the veteran's bilateral hearing loss is to be 
rated under the previously mentioned basic rating method of 
38 C.F.R. § 4.85, as well as the new method for rating 
exceptional patterns of hearing impairment, whichever results 
in a higher rating.

First, with regard to the current level of the veteran's 
hearing disability, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) on the last 
VA examination (2002) was 74 decibels for the right ear, and 
this ear had speech discrimination of 94 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level II 
hearing in the right ear.  The examination showed he had an 
average threshold of 75 decibels for the left ear, and this 
ear had speech discrimination of 72 percent.  Under Table VI 
of 38 C.F.R. § 4.85, this translates to Level VI hearing in 
the left ear. Entering Table VII of 38 C.F.R. § 4.85, with 
Level II hearing for the right ear and Level VI hearing for 
the left ear, results in a 10 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.

However, under the alternative method for evaluating hearing 
loss, the 2002 VA examination results, using Table VIA of 38 
C.F.R. § 4.85, represent level VI hearing for each ear.  
Entering Table VII of 38 C.F.R. § 4.85, with hearing level VI 
in each ear, results in the 30 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.  This is the rating 
that is currently in effect.

The veteran wants the current rating of 30 percent made 
effective from the date of his initial application for 
service connection for hearing loss in February 1999.  In 
this regard the Board has reviewed the earlier VA audio 
examinations.  See also, Fenderson, supra.

The October 1999 VA audiological examination noted an average 
decibel thresholds of 64 and 65 in the pertinent frequencies 
with speech recognition scores of 96 and 68 percent correct 
in the right and left ears, respectively.  Under the normal 
rating guidelines, this translates into hearing level II and 
V in the right and left ears respectively.  Entering Table 
VII of 38 C.F.R. § 4.85, with these hearing levels, results 
in a 10 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  The alternative method for which the 
left ear qualifies shows that the left ear warrants a level 
of V which is same as the earlier method and would therefore 
not result in a higher rating using Table VIA.  The right ear 
cannot be evaluated under Table VIA because the results 
showed 50 decibels at 1000 Hertz. 

The February 2001 VA audiological examination noted an 
average decibel thresholds of 59 and 69 in the pertinent 
frequencies with speech recognition scores of 100 and 72 
percent correct in the right and left ears.  Under the normal 
rating guidelines, this translates into hearing level II and 
VI in the right and left ears respectively.  Entering Table 
VII of 38 C.F.R. § 4.85, with these hearing levels, results 
in a 10 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  The alternative method for which the 
left ear qualifies shows that the left ear warrants a level 
of V which is same as the earlier method and would therefore 
not result in a higher rating using Table VIA.  The right ear 
cannot be evaluated under Table VIA because the results 
showed 50 decibels at 1000 and 2000 Hertz.

Thus the first time the veteran exhibited increased hearing 
loss that warranted the higher rating of 30 percent was on 
the June 2002 VA audiological evaluation.  The Board concurs 
with the RO that the audiometry findings from the June 21, 
2002, VA examination first factually establishes the 
veteran's entitlement to a 30 percent rating for bilateral 
hearing loss.  See 38 C.F.R. § 3.400(o)(2) (2001) (effective 
date for increase of disability compensation based upon 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred).

The veteran's hearing loss disability does not qualify for 
special consideration under the provisions of 38 C.F.R. 
§ 4.86(b) since none of the audiometric results discussed 
above showed findings for either ear of 30 decibels or less 
at 1000 Hertz.

Finally, the Board has reviewed all the private audiological 
findings submitted by the veteran (including the December 
2002 audiogram, which does not list decibel threshold for all 
the required frequencies).  It is not shown that these tests 
were conducted in accordance with the rating criteria of 
38 C.F.R. § 4.85; for example none of these tests indicate 
that speech discrimination scores were obtained using 
Maryland CNC word lists.  In any event, the Board finds that 
there are plenty of VA evaluations which provide a credible 
basis for rating the veteran's hearing loss.  No identifiable 
periods of time since the effective date of the initial grant 
of service connection for which a higher rating may be 
justified are shown.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
properly rated.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
Such factors for an extraschedular rating are not present in 
the instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is properly rated at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial higher rating higher than 10 percent for bilateral 
hearing loss from February 18, 1999, and higher than 30 
percent from June 21, 2002, is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



